                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION
JOSE JUAREZ and JUANA JUAREZ,                    §
    Plaintiffs,                                  §
                                                 §
v.                                               §                       3:20-CV-00164
                                                       Civil Action No. ________________
                                                 §
STATE FARM LLOYDS,                               §
   Defendant.                                    §
                      STATE FARM LLOYDS’ NOTICE OF REMOVAL
1.      This Notice of Removal is filed under 28 U.S.C. § 1441 based on diversity of citizenship.
                                           I. BACKGROUND
2.      Plaintiffs’ Original Petition was filed in state court and assigned to the 448th Judicial

District Court under Cause No. 2020-DCV-1478.1

3.      Plaintiffs assert state law claims for breach of contract, breach of the common law duty

of good faith and fair dealing, Insurance Code violations, “Prompt Payment” violations, and

common law fraud, all relating to certain storm damage claims.”2 Plaintiffs seek treble and

exemplary damages.3

4.      This Notice of Removal has been provided to Plaintiffs and the state court clerk.

5.      Plaintiffs’ Original Petition was served on May 11, 2020,4 thus removal is timely under

28 U.S.C. § 1446(b).

6.      The El Paso Division of the Western District of Texas embraces the place where the state

court case was pending; thus, venue is proper under 28 U.S.C. §§ 1441(a) and 124(d)(3).



1
    See Exh. A, Original Petition, P. 1.
2
    Id., Parts IV and V.
3
    Id., Part VI.
4
    Exh. B, CSC Service document, P. 1.
7.      State Farm Lloyds answered in state court5 and reserves the right to plead further as

permitted.

8.      All documents filed in state court are attached as Exhibit A.

                                     II. BASIS FOR REMOVAL

9.      This case is being removed based on diversity of citizenship under 28 U.S.C. § 1441(b).

                                      A. Diversity of Citizenship

10. Plaintiffs are Texas citizens.6 State Farm Lloyds is not a Texas citizen.7 Thus, the parties

are completely diverse.

                                      B. Amount in Controversy

11. For a diversity case to be removable, the amount in controversy must exceed $75,000.8

12.      Plaintiffs pled that “[d]iscovery...is intended to be conducted under Level 2.”9 In Texas

state court, Level 1 applies to expedited actions,10 that is, cases where no more than $100,000




5
    See Exh. A, State Farm Lloyds’ Answer.
6
    Exh. A, Original Petition, Part II, ¶ 2 (“Plaintiffs...are individuals residing in El Paso, Texas”).
7
 Exh. C, Affidavit of Michael Roper (stating that State Farm Lloyds is an association of individual
underwriters authorized to conduct business in Texas as a Lloyd’s Plan insurer as set out in Chapter
941 of the Texas Insurance Code, and that all of its underwriters are citizens of Illinois). See also
Carden v. Arkoma, 494 U.S. 185, 189 (1990) (Unincorporated association is itself not a citizen of
any state); Royal Ins. v. Quinn-L Capital, 3 F.3d 877, 882 (5th Cir. 1993) (for purposes of diversity
jurisdiction, citizenship of each of unincorporated association’s members is considered).
8
    See 28 U.S.C. §§ 1441(a) and 1332(a).
9
    Exh. A, Original Petition, Part I, ¶ 1.
10
  See Tex. R. Civ. P. 190.2(a)(1) (“[Level 1 applies to] any suit that is governed by the expedited
actions process in Rule 169”).

STATE FARM LLOYDS’ NOTICE OF REMOVAL                                                              Page 2
is sought,11 Level 2 applies where neither Level 1 nor Level 3 applies,12 and Level 3 applies

where the court orders that discovery be “tailored to the circumstances of the specific suit.”13

As a result, because Level 1 is mandatory in cases seeking no more than $100,000,14 Level 2

applies only where more than $100,000 is sought. Notably, although an exception to the

expedited actions process can be made “on motion and a showing of good cause,” 15 no such

exception was sought by Plaintiffs.16

13. Accordingly, because this case has been pled as a Level 2 case, the amount in controversy

necessarily exceeds $100,000, and thus exceeds $75,000 as required for federal diversity

jurisdiction.

14. And while Plaintiffs also state that they seek “monetary relief of $100,000 or less,”17 they

do not state that they seek $75,000 or less; that is, they do not state that they seek less than the

amount required for federal diversity jurisdiction.


11
  See Tex. R. Civ. P. 169(a)(1) (providing that “expedited actions process” applies to cases where
no more than $100,000 is sought).
12
  See Tex. R. Civ. P. 190.3(a) (“Unless a suit is governed by a discovery control plan under Rules
190.2 [Level 1] or 190.4 [Level 3], discovery must be conducted in accordance with [Level 2]”).
13
  See Tex. R. Civ. P. 190.4(a) (“The court must, on a party’s motion, and may, on its own initiative,
order that discovery be conducted in accordance with a discovery control plan tailored to the
circumstances of the specific suit”).
14
  See Tex. R. Civ. P. 169, cmt 2 (“The expedited actions process created by Rule 169 is mandatory;
any suit that falls within the definition of 169(a)(1) [i.e., seeks no more than $100,000] is subject
to the provisions of the rule,” including 169(d)(1), which provides that “[d]iscovery is governed
by Rule 190.2 [i.e., Level 1]”).
15
   See Tex. R. Civ. P. 169(c)(1)(A) (providing that a case can be removed from the expedited
actions process “on motion and a showing of good cause”).
16
     See Exh. A, Original Petition, Parts I-IX (no exception to expedited actions process sought).
17
     See id., Part I, ¶ 1.

STATE FARM LLOYDS’ NOTICE OF REMOVAL                                                          Page 3
                                     III. JURY DEMAND
15. State Farm Lloyds paid for a state court jury trial and requests a jury trial in this Court.

                                      IV. CONCLUSION
16. Wherefore, State Farm Lloyds asks that this case be placed on the Court’s docket and for

any other relief to which it may be justly entitled at law or in equity.

                                                     Respectfully submitted,

                                                     MOUNCE, GREEN, MYERS,
                                                     SAFI, PAXSON & GALATZAN
                                                     A Professional Corporation
                                                     P. O. Drawer 1977
                                                     El Paso, Texas 79999-1977
                                                     Phone: (915) 532-2000
                                                     Telefax: (915) 541-1597
                                                     enriquez@mgmsg.com

                                                By: ___/s/ Laura Enriquez_________
                                                    Laura Enriquez
                                                    State Bar No. 00795790
                                                     Attorneys for State Farm Lloyds




STATE FARM LLOYDS’ NOTICE OF REMOVAL                                                      Page 4
                              CERTIFICATE OF SERVICE
     In compliance with the Federal Rules of Civil Procedure, I certify that on this 10th day of

June, 2020, a true and correct copy of the foregoing document was served on:

         Jose M. Munoz                                Served via:
         JM Munoz Law Firm                            __X_ Email/Electronic Service
         5823 North Mesa Street, Suite 720            ____ Certified Mail, RRR
         El Paso, Texas 79912                         ____ Hand-Delivery
         (915) 356-1400
         (915) 257-3963 (Fax)
         jmlaw915@gmail.com




                                                         /s/ Laura Enriquez
                                                   Laura Enriquez




STATE FARM LLOYDS’ NOTICE OF REMOVAL                                                     Page 5
